Citation Nr: 1735868	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for renal failure.

2.  Entitlement to an increased rating in excess of 0 percent disabling for residuals of a circumcision due to herpes simplex of the penis, to include consideration of a separate rating for recurrent outbreaks of herpes simplex.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In March 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In January 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the past two months the Veteran has repeatedly filed duplicate claims and notices of disagreement.  To the extent he was attempting to re-file claims for his herpes simplex or renal disease, those claims were already in appellate status.  As for his notice of disagreement with a 2017 rating decision, he appeared to be raising issues that weren't even addressed in that decision.  These various pieces of correspondence are REFERRED to the RO to determine what, if any, action needs to be taken.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of service connection for renal failure in an October 1998 decision, and the Veteran did not appeal the decision and it became final.

2.  Evidence received since the most recent denial of the Veteran's claim for service connection for renal failure is not new and material because it is cumulative and/or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's recurrent outbreaks of herpes simplex affect less than 5 percent of the entire body and require no more than topical therapy during the past 12-month period.

4.  The Veteran's residual scars from a circumcision due to herpes simplex of the penis are superficial, not painful and not unstable.


CONCLUSIONS OF LAW

1.  The October 1998 board decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for renal failure have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a rating in excess of 0 percent disabling for residuals of a circumcision due to herpes simplex, to include consideration of a separate rating for recurrent outbreaks of herpes simplex, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.27, 4.118, Diagnostic Codes 7805, 7806, 7820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.


New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran asserts that his renal failure is a result of his military service and should therefore be service-connected.  The Veteran was diagnosed with hypertension, for which he has been denied service connection, in 1985 and was subsequently diagnosed with renal failure as secondary to the hypertension.  The Veteran's diagnosis is not in dispute.  Since the inception of his claim, a lack of evidence linking the Veteran's diagnosed renal failure to service has prevented the grant of service connection.  An October 1998 Board decision denied the Veteran's claim of entitlement to service connection for renal failure on the basis that evidence of record at the time failed to establish a nexus between the Veteran's disability and military service.  The Veteran did not appeal the Board decision, and it is final.  A claim to reopen was filed in 2006.


In a July 1996 general physician's note, submitted in December 1998, the examiner noted his impression was "axis 3: renal failure, hypertension."  The records contain several notes regarding the Veteran's hemodialysis treatments, but are void of notations concerning etiology of the conditions.  In an August 1997 note from the Dialysis Clinic, Inc., the Veteran's conditions were listed as end stage renal disease, with a January 2, 1996 date of onset, and, unspecified hypertensive renal disease with a December 1995 date of onset.

In a March 1999 VA compensation and pension examination, the examiner noted that the Veteran has "...malignant hypertension, end stage renal disease requiring hemodialysis secondary to his hypertension."

In correspondence dated November 2006 the Veteran submitted a list of what appears to be a list of disabilities.  One of the disabilities listed is kidney disease and the Veteran indicates that the condition began in 1983.

In a December 2006 VA compensation and pension examination, the examiner noted the Veteran as having severe hypertension and end stage renal disease.

The Veteran submitted correspondence in October 2007 wherein he describes his hypertension and renal failure as well as the medication he takes for the conditions.

The Veteran submitted medical treatment records in January 2008.  These records contain a list of the Veteran's diagnosed conditions, including "...renal disease due to hypertension (no primary renal disease)" and "unspecified hypertensive renal disease."  The Veteran submitted medical record from The Jewish Hospital in February 2008 that also describe the Veteran's renal failure as secondary to hypertension.

In March 2008, the Veteran submitted VA medical treatment records dated January 1993 to March 2008.  A consultation sheet dated January 2, 1993 notes that the Veteran was found to have "new onset htn (200/130)"[sic].  In a clinical record dated January 26, 1993 and examiner noted that the Veteran has a 15 year history of hypertension.  The Board notes that the clinical record does not indicate if the 15 year history of hypertension is from the Veteran's own report, or based on medical evidence.  In an April 1996 discharge note from the Cincinnati VAMC, the examiner noted that the Veteran has gone untreated for hypertension for approximately two years and the Veteran recalled having high blood pressure since the early 1980's.  The examiner further noted that the Veteran's acute renal failure is "thought to be secondary to malignant hypertension."

In April 2008, the Veteran submitted records from the Jewish Hospital and the University Hospital.  In June 2007, an examiner noted the Veteran's past medical history of hypertension, diabetes, and chronic kidney disease.  The examiner also found that the Veteran was not able to give an accurate history due to his mental health status.  These records contain examination notes spanning several years and concern treatment for multiple disabilities.  Unfortunately, these records do not address the issue most critical to the Veteran's claim, etiology of his renal condition.  Several monthly progress notes from the Dialysis Clinic Inc. in Cincinnati list the Veteran's primary diagnosis as renal disease due to hypertension.

In June 2009, the Veteran submitted medical records from University Hospital as well as the Health Alliance.  Again, these records are duplicative of evidence previously submitted as they do not provide any insight into the etiology of the Veteran's renal condition and/or its causal link to military service.

A physical examination report from Summit Behavioral Healthcare, conducted in February 2009, notes the Veteran has a history of hypertension, and that according to the Veteran, his kidney problems are due to the hypertension and resulted in hemodialysis from 1982 to 1984.

In April 2014, the Veteran submitted VA outpatient treatment records dated June 1982 to November 1985.  These records are entirely silent as to treatment, diagnosis, or complaints of any symptoms that relate to renal failure.

As mentioned above, the Veteran also submitted service treatment records in April 2014.  These records, as indicated to the Veteran in the original denial, do not contain any evidence of an event, disease, injury or treatment during service.

A VA examination, dated March 2014, diagnosed the Veteran's renal failure as related to, or secondary to his diabetes mellitus, for which the Veteran was denied service connection in August 2010.

In August 2016, the Veteran submitted medical records from the Cincinnati VAMC dated January 1996 to August 2016.  

For the purpose of reopening the Veteran's claim for service connection, many of the additional medical records submitted since the prior denial are new, as they were not previously reviewed by VA, but, these documents are not material to the issue of service connection because they do not relate to an unestablished fact necessary to substantiate the claim.  These records are extensive in that they document many years of treatment; however, none of these medical records discuss the etiology of the Veteran's renal condition and its connection, or lack thereof, to military service.  

In April 2017, the RO obtained additional records from the Cincinnati VAMC dated January 1996 and September 2016 to April 2017.  Unfortunately, these records do not support the Veteran's contention that his renal failure was caused or aggravated by military service.  Rather, these records provide further support that the Veteran's renal failure is "thought to be secondary to malignant hypertension."  Though it provides minimal evidentiary value as to the etiology of the Veteran's condition, several of the examination notes are titled "renal hypertension follow up" which provides further indication that the renal failure is related to the Veteran's hypertension.  These records are new, as they were not previously reviewed by the Board, but, these records fail to relate to an unestablished fact necessary to substantiate the claim.

The Veteran also submitted written correspondence.  In a March 2015 correspondence, the Veteran again asserted "my kidney failure came from high blood pressure I developed at Vandenberg", however, the Veteran did not submit any medical evidence to support his claim.  Again, service connection for hypertension has been denied and is not on appeal at this time. 

In sum, the evidence submitted contains evidence of ongoing treatment for chronic renal failure, as secondary to hypertension and/or diabetes mellitus.  None of the medical evidence of record contains a positive nexus opinion, or link, established by competent medical evidence, between the Veteran's diagnosed renal failure and military service.

Therefore, because the Board finds there is no new and material evidence in support of the claim of entitlement to service connection for renal failure, the Board will deny the request to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


Increased Rating for Residuals of Circumcision due to Herpes Simplex

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016). The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Herpes simplex virus is not specifically listed in the Rating Schedule.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  See 38 C.F.R. § 4.27. Diagnostic Code 7820 contemplates infections of the skin not listed elsewhere, and specifically includes viral infections.  Diagnostic Code 7820 provides that infections of the skin not listed elsewhere in the Rating Schedule are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. See 38 C.F.R. § 4.118.

The Veteran's service-connected condition is currently evaluated under Diagnostic Code 7805 for scarring.  He argues he should also have a compensable rating for recurrent outbreaks of the herpes simplex.

The Board notes that the rating criteria for scars were amended in October 2008, during the appeal period, and thus, the old and new rating criteria are potentially applicable.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (the amended rating criteria can be applied only for periods from the effective date of the regulatory change; however, the old regulations will be considered for the periods both before and after the change was made).

Criteria Prior to October 23, 2008

The criteria for DC 7800 described scars located on the head, face, or neck and, thus, do not require further discussion based on the facts of this case.  DC's 7802 through 7804 provided a maximum 10 percent rating and further discussion of them is not necessary since the Veteran's scars have never been found to be unstable, painful, of affecting 144 square inches of his body.  For scars other than on the head, face or neck, that are deep or that cause limited motion, DC 7801 provided for a higher 20 percent rating where the area or areas exceeded 12 square inches (77 square centimeters), which is also not applicable in this case. 

DC 7805 provided that scars, other; should be evaluated based on limitation of function of the affected part.

Criteria From October 23, 2008

DC 7800 continues to evaluate scars of the head, face, or neck, and is thus inapplicable.  DC 7801 evaluates deep and nonlinear scars not of the head, face, or neck.  The Veteran's scars have not been shown to be deep or nonlinear, thus DC 7801 will not be discussed further.  DC 7805 provides that any disabling effects of scars not considered in a rating provided under DC 7800-7804 should be evaluated under an appropriate diagnostic code.

In this case, the RO found, and the Board concurs, that the appropriate diagnostic code to evaluate the Veteran's skin condition is DC 7805.  Under DC 7805, using the rating criteria prior to the October 2008 amendment would yield the same results as the criteria post amendment, the non-compensable rating discussed in greater detail below.

Scars

The Veteran asserts that he is entitled to an increased rating due to scarring as the result of a circumcision performed during active duty service.  The Board notes that in instances where the schedule does not provide for a 0 percent evaluation under a given diagnostic code, DC 7805 in this case, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.  Scars evaluated under DC 7805 may also receive an evaluation under DC 7804 when applicable; however, an evaluation under DC 7804 is not warranted in this case because the Veteran does not have at least one scar that is "unstable or painful."  In order to receive a compensable rating of 10 percent disabling under DC 7804, the Veteran would need to have "one or two scars that are unstable or painful."

The Veteran's report of medical history for separation, dated May 1980, notes the Veteran's recurrent herpes and the subsequent circumcision.  The separation report notes a normal skin examination and no scarring.

Outpatient VA treatment records, dated January 1993, note a herpetic lesion on the distal penis during a herpes flare-up that caused the Veteran discomfort when lifting packages at work.

An August 1997 VA examination describes the Veteran's outbreaks as flaring one time per year, lasting up to several months.

During a December 2006 Compensation and Pension examination, the Veteran reported that he had not sought treatment for herpes, or its residuals, since 1993.  The examiner noted that there were no active lesions, no blisters, drainage or exfoliation, and no penile tenderness.  The examiner did note the presence of "a few small areas of slight hypopigmentation" that were likely the result of a previous herpes flare-up.

During an August 2010 VA examination at the Cincinnati VAMC the Veteran complained of pain in his penis and peeling of the skin.  Upon examination, the doctor noted that he was unsure what the condition was, so he tried treating the Veteran with clotrimazole, an antifungal cream.  No connection was made between this condition and the Veteran's diagnosed herpes simplex.

In a March 2011 VA examination, the examiner noted that there was a small, circular scar on the Veteran's distal shaft of the penis.  The scar was not painful upon examination and the scar was described as superficial with no underlying soft tissue loss or damage.  The scarring described had no effect on the Veteran's daily activities and the severity was described as "mild."

In a March 2014 VA examination, the examiner indicated that the Veteran has "herpes simplex infection of penis resulting in circumcision with scarring."  However, it is unclear whether or not the examiner was merely describing the Veteran's service connected disability, or, describing scarring actually present upon examination because under the physical examination portion of the report, the Veteran's penis was described as "normal" with no mention of scarring or the presence of herpes lesions.  Later in the examination report, the examiner noted that the Veteran has scars (surgical or otherwise) related to a diagnosed condition within the report.  It is unclear which disability these scars are related to because multiple diagnoses are listed, but, evidence of record indicates that the Veteran has a scar related to his 2002 kidney transplant in addition to the superficial herpes scars described in multiple examinations.  Ultimately, the examiner concluded "scarring too well-healed to measure."

The Veteran was afforded a Compensation and Pension examination in May 2017 for the purpose of assessing any residual scarring or complications as a result of the 1979 circumcision.  During the examination, the Veteran reported that he has no current complaints or symptoms of residuals related to the circumcision.  The examiner also noted that there "is no discernable scarring as a result of his circumcision."

The Board recognizes that several examiners have noted small, circular scars located on the Veteran's genitals that are a result of previous herpes flare-ups.  However, these scars have been consistently described as non-painful, superficial, and less than 5mm in diameter, which would not satisfy the criteria for a compensable rating.

The Veteran submitted several written statements in support of his claim.  Multiple letters, one of which was received by the VA in October 2016, contain statements from the Veteran that his herpes simplex has spread from his penis to his arms, legs, face, head, feet, chest and "all over my body".  The evidence of record, however, shows that the Veteran is separately service connected for skin diseases of the face, to include acne and pseudofolliculitis, and that service connection was previously denied for a skin condition of the entire body in an August 2010 rating decision due to the lack of a diagnosis.  The record is entirely silent as to any lesions or sores associated with herpes simplex appearing anywhere on the Veteran's body, other than his genitals.

In sum, the record is absent any medical evidence that the scars warrant a compensable rating.  The evidence is not in equipoise, but is against the claim so it is therefore denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran also argues that he should receive a compensable rating for the recurrent outbreaks of herpes simplex.  Under Diagnostic Code 7806, a non-compensable (zero percent) rating is assigned when less than five percent of the entire body area or less than five percent of the exposed body area is affected, and; no more than topical therapy required during the preceding 12-month period.  A 10 percent rating is warranted for dermatitis or eczema affecting five to 20 percent of the entire body area or five to 20 percent of exposed areas; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the preceding 12-month period.  

A review of the record, as discussed above, indicates that less than 5 percent of the Veteran's entire body is affected by recurrent herpes outbreaks.  Again, the medical evidence shows the herpes has affected the penis only, and there is no support for his claim that he has lesions all over his body due to herpes.  The Veteran's claim that he has one herpes outbreak per year is reasonably supported by the evidence of record.  However, with less than 5 percent of the body affected, to warrant a compensable rating, the evidence would need to show intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the preceding 12-month period because of the herpes outbreaks.  However, in an April 2016 compensation and pension note, the examiner indicated that the Veteran has not been prescribed any oral or topical medications for his "herpetic eruptions."  Thus, the Board finds that the Veteran is not entitled to a separate compensable rating for the herpes simplex outbreaks.

The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).

The Veteran filed an application for increased compensation based on unemployability in December 2016.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  Here, the only rating issue before the Board concerns the residuals of the circumcision due to herpes simplex, yet the Veteran's unemployability claim was based on a variety of conditions (most of them not service connected).  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

Duties to Notify and Assist

To date, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The last Supplemental Statement of the Case (SSOC) provided to the Veteran was in December 2016.  Since that time, the RO has received additional evidence relevant to the herpes simplex claim, including a 2017 VA examination report and recent VA outpatient records.  The RO did not issue another SSOC, but, rather, readjudicated the claim for a higher rating for herpes simplex in a 2017 rating decision.  Although a new SSOC should have been issued, due process concerns have been satisfied as the RO did consider the new, relevant evidence in the first instance and reconsidered the claim for a higher rating.  There is no prejudice, then, to the Veteran for the Board to also consider this evidence, and remanding his case to issue a SSOC would be a pointless exercise that would only delay resolution of his appeal.  [The evidence received after the SSOC includes some 2017 VA outpatient records, but they are not relevant to the claim to reopen for renal failure, as they merely show continued treatment for renal failure, without any suggestion it is related to his military service.]  


ORDER

The request to reopen the previously denied claim of entitlement to service connection for renal failure based on new and material evidence is denied.

Entitlement to a rating in excess of 0 percent disabling for service-connected residuals of a circumcision due to herpes simplex , to include whether a separate rating is warranted for recurrent herpes simplex outbreaks, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


